United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
West Lynn, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2133
Issued: August 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 16, 2007 appellant, through counsel, filed a timely appeal of a merit decision
of the Office of Workers’ Compensation Programs’ hearing representative dated July 11, 2007,
which modified the April 8, 1993 loss of wage-earning capacity (LWEC) decision and denied
her claim for wage-loss compensation for total disability, commencing December 19, 2003.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether the Office properly modified appellant’s April 8, 1993
LWEC decision; and (2) whether the Office properly determined that the issue presented was a
recurrence of disability as of December 19, 2003.
FACTUAL HISTORY
On July 9, 1999 appellant, then a 33-year-old window clerk, filed a traumatic injury
claim alleging that on July 6, 1990 she injured her back when her left knee caught on a parcel

which caused her to trip and fall backwards into a safe. The Office accepted the claim for
lumbosacral strain and also accepted her July 30 and November 1, 1990 recurrence claims.
Subsequently, it expanded acceptance of appellant’s claim to include acute lumbar sprain with
secondary left L4-5 nucleus pulposus and permanent aggravation of her lumbar degenerative disc
disease. The Office accepted her January 8, 2002 recurrence claim and paid wage-loss
compensation for the period February 23, 2002 through December 12, 2003.1
By decision dated April 8, 1993, the Office issued a LWEC determination. It found that
the actual earnings appellant received as a postal clerk beginning August 24, 1992 fairly and
reasonably represented her wage-earning capacity.
On March 7, 1995 the Office accepted appellant’s February 22, 1994 recurrence claim
and authorized partial left L4-5 hemilaminectomy with removal of a ruptured disc, which was
performed on April 18, 1994.
On January 12, 2002 appellant filed a claim for a recurrence of disability beginning
January 8, 2002, due to her accepted July 6, 1990 employment injury.
In a July 13, 2002 attending physician’s report (Form CA-20), Dr. Sidney N. Paly, an
attending Board-certified neurologist, diagnosed degenerative back disease which he opined was
probably related to her original work injury. He concluded that appellant was currently totally
disabled.
In a September 6, 2002 attending physician’s Form CA-20 report, Dr. Paly, an attending
Board-certified neurologist, diagnosed degenerative back disease and checked “no” to the
question of whether the condition had been caused or aggravated by her employment. He
concluded that appellant was currently totally disabled due to her low back pain.
In a September 5, 2002 office visit report, Dr. Paly noted that appellant continued to be
limited in her activities due to low back pain. He reported that she had limited back flexion and
extension. Dr. Paly opined that appellant’s “problem relates to her prior injury, the patient
having had a disc herniation at L4-5, operated upon in 1994.” In concluding he stated that while
appellant initially did well following the surgery, “the pain in the back has recurred and the
patient considers that she cannot perform her usual occupation.”
Dr. Paly, in a November 6, 2002 office visit report, noted “no true radicular discomfort,”
but appellant continues to have pain across her lower back particularly when performing any
bending or physical activity. He opined as appellant had lower back surgery due to “a significant
disc herniation, the pain the patient currently exhibits simply must relate to that original injury.”
On February 1, 2003 appellant filed an occupational disease claim alleging that on
January 1, 2002 she first realized her lower back pain was due to intrusive surgery in 1994 due to
the accepted July 6, 1990 employment injury.

1

Appellant was approved for disability retirement from the employing establishment effective May 26, 2006.

2

In a March 13, 2003 office visit report, Dr. Paly concluded that appellant was
permanently disabled due to her back condition. A physical examination revealed limited
straight left raising; positive Lasegue sign, left L5 sensory diminution; intact motor function;
symmetrical reflexes; and moderate restriction of lower back flexion and extension “with
increased pain on hyperextension to the left. Dr. Paly related that appellant’s disability is due to
the “progressive degenerative changes superimposed on the prior problem of her low back
herniation.”
In an office visit report dated July 8, 2003, Dr. Paly reported that appellant continued to
have lumbar radicular pain. He opined that appellant is totally disabled due to her left lumbar
radicular pain and low back pain which he attributed to her 1990 employment injury. Dr. Paly
noted that appellant was unable to lift, twist or perform the excessive bending required in her job.
He opined that due to her restrictions she is totally disabled.
On October 23, 2003 Dr. Mordechai M. Kamel, a second opinion Board-certified
orthopedic surgeon, concluded that there had been a permanent aggravation of appellant’s back
condition due to the accepted employment injury. Range of motion included 10 degrees
extension, 20 degrees right lateral flexion, 30 degrees left lateral flexion; 70 degrees straight leg
raising in a sitting position; positive Lasegue sign bilaterally and free range of motion in both
hips. Dr. Kamel stated that appellant’s low back pain symptoms were supported by physical
examination findings. He opined that appellant’s back condition after January 8, 2002 was
causally related to the July 6, 1990 employment injury. In support of this conclusion, Dr. Kamel
attributed appellant’s permanent aggravation and the “acceleration of the normal process of
degeneration” to the July 6, 1990 employment injury and subsequent surgery. In an attached
work capacity evaluation (Form OWCP-5c), he indicated that appellant was capable of working
four hours per day with restrictions. Restrictions included walking, standing, bending/stooping,
climbing and sitting between 2 to 4 hours; pushing, pulling and lifting up to 10 pounds for 2 to 4
hours; and a 5 minute break every 30 minutes.
On December 13, 2003 appellant returned to light-duty work for four hours per day.
On January 14, 2004 appellant filed a claim for a recurrence of disability beginning
December 19, 2003 and continuing due to her accepted July 6, 1990 employment injury.2 In
support of her recurrence claim, she submitted a December 19, 2003 report, December 19, 2003
duty status report and December 19, 2003 attending physician’s CA-20 form report, by
Dr. Steven C. Hollis, a treating Board-certified orthopedic surgeon.
In a December 19, 2003 report, Dr. Hollis diagnosed chronic low back pain. Appellant
related that she was unable to tolerate working four hours of limited-duty work. A physical
examination revealed some pain when transiting from sitting to standing; guarded lumbar
motion; 60 degrees forward flexion, 5 degrees extension; limited side bending; lumbar region
diffuse tenderness, pain on straight leg raising; and normal reflex and motor examination. In an
attached CA-20 form, Dr. Hollis diagnosed lumbar pack pain which he checked “yes” as due to
her employment. He opined that appellant was totally disabled due to her lumbar back pain. In
2

The Office continued to pay appellant compensation for four hours per day following her stopping work on
December 19, 2003.

3

the December 19, 2003 duty status report, Dr. Hollis noted that appellant was totally disabled
due to chronic lower back pain which he opined limited her function.
On March 5, 2004 Dr. Hollis diagnosed chronic back pain and stated that appellant was
“currently not working due to prohibitive back pain.”
By decision dated April 7, 2004, the Office denied appellant’s claim for a recurrence of
total disability and noted that she was entitled to compensation for four hours per day based on
Dr. Kamel’s report
On April 9, 2004 Dr. Hollis diagnosed chronic back pain and significant functional
limitations. A physical examination revealed lumbar spine tenderness “with guarded spinal
motion from extension 10 [degrees] to flexion 30 [degrees].”
On April 27, 2004 appellant refused the employing establishment’s offer of a limitedduty job working four hours per day based on the restrictions noted by Dr. Kamel.
On May 7, 2004 appellant requested an oral hearing, which was held on
November 30, 2004.
On May 28 and August 3, 2004 Dr. Hollis diagnosed chronic back pain. A physical
examination on May 28, 2004 revealed 5 degrees extension, 20 degrees flexion and “[d]iffuse
paramidline lumbar tenderness, no deformity or spasm.”
On December 28, 2004 Dr. Hollis diagnosed chronic back pain. He opined that appellant
has “very impaired function and limited if any ability to function in an employment scenario.” A
physical examination revealed diffuse lumbar tenderness. Range of motion included 40 degrees
flexion, 10 degrees extension, 20 degrees bilateral side bending and “motion and points restricted
by pain.”
In a February 3, 2005 report, Dr. Paly opined that appellant was totally disabled from
working due to her back condition. He reviewed her work duties and opined that “in terms of the
number of hours of work, sitting, standing, twisting and the degree of lifting that would be
necessary was clearly not reasonable for this patient in terms of her persisting discomfort.”
Dr. Paly concluded that appellant’s current problem was “a combination of scarring and the
degenerative changes in the area that had been afflicted by the disc herniation that had required
surgery.”
By decision dated February 17, 2005, the Office hearing representative affirmed the
April 7, 2004 decision denying appellant’s recurrence of total disability claim.
On May 15, 2005 Dr. Donald Rosen filled out a form indicating that appellant was
capable of working with restrictions including frequent breaks. He noted that appellant’s
impairment would result in her likely to be absent the majority of days from work. Dr. Rosen
checked “yes” to the questions of whether her condition would likely cause her to miss two to
three days of work monthly and that she would be able to work in a position that had “a flexible,
part-time schedule with a liberal absentee policy.”

4

Appellant filed an appeal to the Board on March 7, 2005, which the Board docketed as
No. 05-877. On September 2, 2005 the Board issued an order remanding the case.3 The Board
found that Office should have adjudicated appellant’s recurrence claim as a request for
modification of the April 8, 1993 wage-earning capacity decision.
On remand, the Office issued a decision dated November 7, 2006, denying appellant’s
claim for compensation for total disability beginning December 19, 2003. It also denied
appellant’s request for modification of the April 8, 1993 wage-earning capacity decision.
On November 9, 2006 appellant, through her representative, requested an oral hearing
which was held on April 25, 2007.
In a July 11, 2007 report, the hearing representative found the evidence sufficient to
establish modification of the April 8, 1993 LWEC decision effective December 13, 2003 as the
evidence established appellant’s condition had worsened such that she could only work four
hours per day. However, he found the evidence insufficient to warrant that appellant was totally
disabled beginning December 19, 2003.
LEGAL PRECEDENT -- ISSUE 1 and ISSUE 2
The general test for determining LWEC is whether the injury-related residuals prevent
the employee from performing the kind of work she was doing when injured. When the medical
evidence establishes that the residuals of an employment injury prevent the employee from
continuing in her employment, the employee is entitled to compensation for any resulting
LWEC.4
Under section 8115(a) of the Federal Employees’ Compensation Act,5 wage-earning
capacity is determined by the actual wages received by an employee if the earnings fairly and
reasonably represent his wage-earning capacity. Generally, wages actually earned are the best
measure of a wage-earning capacity and, in the absence of evidence showing that they do not
fairly and reasonably represent the injured employee’s wage-earning capacity, must be accepted
as such measure.6 Office procedures provide that a determination regarding whether actual
earnings fairly and reasonably represent wage-earning capacity should be made after an
employee has been working in a given position for more than 60 days.7 Compensation payments

3

Docket No. 05-877 (issued September 2, 2005).

4

Elsie L. Price, 54 ECAB 734 (2003).

5

5 U.S.C. §§ 8101-8193, 8115(a).

6

S.B., 59 ECAB ___ (Docket No. 07-346, issued April 23, 2008); E.C., 59 ECAB ___ (Docket No. 07-1634,
issued March 10, 2008); Hayden C. Ross, 55 ECAB 455 (2004).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (December 1993).

5

are based on the wage-earning capacity determination and it remains undisturbed until properly
modified.8
The Office’s procedure manual provides that, “[i]f a formal [LWEC] decision has been
issued, the rating should be left in place unless the claimant requests resumption of compensation
for total wage loss. In this instance, the CE [claims examiner] will need to evaluate the request
according to the customary criteria for modifying a formal [LWEC.]”9
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless the original rating was in error, there is a material
change in the nature and extent of the injury-related condition or that the employee has been
retrained or otherwise vocationally rehabilitated.10
ANALYSIS -- ISSUE 1
The Office can modify an established wage-earning capacity determination by showing a
material change in the nature and extent of the employee’s injury-related condition or that the
employee has been retrained or vocationally rehabilitated.11
Dr. Kamel, an Office referral physician, explained that his findings on physical
examination supported appellant’s low back pain symptoms. He also related that the objective
evidence supporting a finding that appellant had sustained a permanent aggravation of her back
condition due to her accepted employment injury and subsequent back surgery. In an attached
work capacity evaluation sheet, Dr. Kamel concluded that appellant was capable of working four
hours per day with restrictions. His opinion, which is thorough and rationalized, establishes that
appellant’s condition has materially changed such that she was only capable of working four
hours per day with restrictions instead of the eight hours she had been working in her original
light-duty job. The Office, therefore, properly modified the LWEC determination showing that
appellant was only capable of working four hours per day.
ANALYSIS -- ISSUE 2
Appellant briefly returned to a modified job working four hours per day on
December 13, 2003. She stopped work on December 19, 2003. As noted above, the Office
properly found modification of the April 3, 1993 LWEC decision was warranted and determined
her December 13, 2003 job represented her new LWEC. Following her work stoppage, the
Office then developed the evidence and determined that the issue presented was whether
appellant had established a recurrence of total disability on December 19, 2003. Under the
8

See Sharon C. Clement, 55 ECAB 552 (2004).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995); see also Katherine T. Kreger, 55 ECAB 633 (2004).
10

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Elsie L. Price, supra note 4; Sue A.
Sedwick, 45 ECAB 211 (1993).
11

Tamra McCauley, 51 ECAB 375 (2000).

6

circumstances of this case, however, the Board finds that the issue presented was whether the
December 13, 2003 wage-earning capacity determination should be modified.
According to the evidence of record, appellant returned to work on August 24, 1992 to a
light-duty postal clerk job within her restrictions. She subsequently stopped work and returned
to a modified position working four hours per day on December 13, 2003. The Office found that
the evidence established that her condition had worsened and modified the April 3, 1993 LWEC.
Appellant subsequently filed a notice of recurrence on July 14, 2004, stopping work on
December 19, 2003 and contending that she was unable to work even four hours per day. In this
regard, she contends that her condition has deteriorated or worsened to the extent that she
became totally disabled for work. The Board has held that, when a wage-earning capacity
determination has been issued and appellant submits evidence with respect to disability for work,
the Office must evaluate the evidence to determine if modification of wage-earning capacity is
warranted.12 The Office’s procedure manual directs the CE to consider the criteria for
modification when the claimant requests resumption of compensation for total wage loss. This
section of the procedure manual covers the situation when a claimant has stopped working, but
the principle is equally applicable to a claim of increased disability. The Board finds that the
Office should have considered the issue of modification of the December 13, 2003 wage-earning
capacity determination.
CONCLUSION
The Board finds that the Office properly modified its determination of appellant’s
April 3, 1993 LWEC effective December 13, 2003. The Board further finds that appellant’s
claim for compensation for a recurrence of total disability raised the issue of whether a
modification of the December 13, 2003 wage-earning capacity decision was warranted and the
case must be remanded for an appropriate decision on this issue.

12

See Sharon C. Clement, supra note 8. The Board notes that consideration of the modification issue does not
preclude the Office from acceptance of a limited period of employment-related disability, without a formal
modification of the wage-earning capacity determination. Id. at n.10, slip op. at 5; Cf. Elsie L. Price, supra note 4
(acceptance of disability for an extended period was sufficient to establish that modification of the wage-earning
capacity determination was warranted).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated July 11, 2007 is affirmed in part, set aside
in part and the case remanded for further action consistent with this decision of the Board.
Issued: August 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

